DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 18-19, 36-38, 55 have been amended.  The status of claims 1-55 remains pending.

Response to Arguments
3.	Applicant's arguments filed on November 23, 2021 have been fully considered but they are not persuasive.
4.	The Applicant alleged that WU fails to explicitly teach or suggest “applying a scrambling sequence to the spread modulation symbols to generate a set of scrambled symbols, wherein a spreading sequence, of the one or more spreading sequences, is shorter in length than the scrambling sequence”.
5.	In response, the Examiner respectfully disagrees because WU teaches “applying a scrambling sequence to the spread modulation symbols to generate a set of scrambled symbols” as set forth in the rejection below.
	With regard to “wherein a spreading sequence, of the one or more spreading sequences, is shorter in length than the scrambling sequence” that has been amended into each of the respective independent claims, the Examiner respectfully asserts that Choi ‘948 discloses the underlined claim limitations.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 4-10, 12-14, 16, 18-21, 22-28, 30-32, 34, 36-40, 41-47, 49-50, 53, 58 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2020/0351883 A1, Foreign Priority of  Jan . 24, 2018) in view of Choi et al (US 2021/0143948 A1, Foreign Priority of August 10, 2017).

	Regarding claim 1 (Currently Amended), WU et al (US 2020/0351883 A1, Foreign Priority of  Jan . 24, 2018) discloses a method of wireless communication (fig. 1 to fig. 10, UE/Terminal which performs communications with network device/gNB/eNB, the UE  scrambles to be sent data based on a scrambling sequences, section 0055-0059) performed by a wireless communication device (fig. 1, fig. 16 to fig. 17, UE/Terminal device which can a transmit device or receiving end device, section 0055-0059), comprising: applying one or more spreading sequences (see, extended sequences  in terms of DFT-s-OFDM as the spreading sequences since there is spreading function if the waveform is DFT-s_OFDM, section 0027-0028, section 0009-0010, 0014, see, scrambled data sequences from the data-to-be sent, section 0064-0068) to a set of modulation symbols of a data set (see, the scrambling sequences in relation to one or more complex symbols/modulation of the scramble bit to obtain the modulation symbols, section 0064-0068) to generate spread modulation symbols (see, scrambled data sequences from the data-to-be sent, section 0064-0068, see, extended sequences (DFT-s-OFDM as the spread sequence, section 0009, 010) see, the modulation symbols are derived from the scrambled data/bit resulting in the scrambled output symbols, section 064-0068, 0018, 0073-see, discrete Fourier Transform Spreading orthogonal frequency division multiplexing waveform , which means spreading of the symbols is taught);  applying a scrambling sequence to the spread modulation symbols to generate a set of scrambled symbols (see, the modulation symbols are derived from the scrambled data/bit resulting in the scrambled output symbols, section 064-0068, 0018, 0073-see, discrete Fourier Transform Spreading orthogonal frequency division multiplexing waveform , which means spreading of the symbols is taught, section 0064-0065-modulation the scrambled bit using QAM, BPSK);  and transmitting a waveform (fig. 16, see, transceiver/communication module that is configured to send the scramble output data/the waveform used to send the scrambled output data, section 0179-0185, 0188-0190) based at least in part on the set of scrambled symbols (see, sending of the waveform in relation to the scrambled data which  is made up of scrambled symbols, section 0185-0187, 0088-0100).
	WU ‘883 discloses all the claim limitations but fails to explicitly teach: wherein a spreading sequence, of the one or more spreading sequences is shorter in length then the scrambling sequence.
	However, Choi et al (US 2021/0143948 A1, Foreign Priority of August 10, 2017) from a similar field of endeavor (see, applying spreading code to support terminal according to  frequency hopping, section 0018, 0083, section 0102-scramble sequence is spread using orthogonal code and spreading code with shortest/smallest spreading code, section 0103,  0176) discloses: wherein a spreading sequence (see, applying a spreading code/sequence with smallest length, section 0176-0177, 0216), of the one or more spreading sequences is shorter in length then the scrambling sequence (section 0218, 0220-spreading code with the smallest lengths, spreading code/index value in the range of 0 to (y-1), section 0102- length of 1 in relation to the scrambled sequence).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for applying cell-specific symbol-level cyclic shift hopping as taught by Luo into the method and device for applying spreading sequences based on the length as taught by CHOI ‘948 into the method and system for scrambling of data in 

	Regarding claim 19 (Currently Amended), WU et al (US 2020/0351883 A1, Foreign Priority: Jan. 24, 2018) discloses a wireless communication device (fig. 1, fig. 16 to fig. 17, UE/Terminal device which can a transmit device or receiving end device, section 0055-0059) for wireless communication (fig. 1 to fig. 10, UE/Terminal which performs communications with network device/gNB/eNB, the UE  scrambles to be sent data based on a scrambling sequences, section 0055-0059), comprising: a memory (fig. 16 to fig. 18, memory that is coupled to a processor, section 0016-0017, 0055-0059, 0178-0208);  and one or more processors operatively coupled to the memory (see, methods, device and apparatus which may be implemented using hardware or software or combination of hardware and software, a memory coupled to a processor, the processor executes program instructions stored in the memory, section 0017-0018), the memory and the one or more processors (see, methods, device and apparatus which may be implemented using hardware or software or combination of hardware and software, a memory coupled to a processor, the processor executes program instructions stored in the memory, section 0017-0018) configured to: apply one or more spreading sequences (see, extended sequences  in terms of DFT-s-OFDM as the spreading sequences since there is spreading function if the waveform is DFT-s-OFDM, section 0027-0028, section 0009-0010, 0014, see, scrambled data sequences from the data-to-be sent, section 0064-0068)  to a set of modulation symbols of a data set to generate spread modulation symbols (see, the modulation symbols are derived from the scrambled data/bit resulting in the scrambled output symbols, section 064-0068, 0018, 0073-see, discrete Fourier Transform Spreading orthogonal frequency division multiplexing waveform , which means spreading of the symbols is taught);  apply a scrambling sequence to the spread modulation symbols to see, sending of the waveform in relation to the scrambled data which  is made up of scrambled symbols, section 0185-0187, 0088-0100);  and transmit a waveform (fig. 16, see, transceiver/communication module that is configured to send the scramble output data/the waveform used to send the scrambled output data, section 0179-0185, 0188-0190) based at least in part on the set of scrambled symbols (see, sending of the waveform in relation to the scrambled data which  is made up of scrambled symbols, section 0185-0187, 0088-0100).

	WU ‘883 discloses all the claim limitations but fails to explicitly teach: wherein a spreading sequence, of the one or more spreading sequences is shorter in length then the scrambling sequence.

	However, Choi et al (US 2021/0143948 A1, Foreign Priority of August 10, 2017) from a similar field of endeavor (see, applying spreading code to support terminal according to  frequency hopping, section 0018, 0083, section 0102-scramble sequence is spread using orthogonal code and spreading code with shortest/smallest spreading code, section 0103,  0176) discloses: wherein a spreading sequence (see, applying a spreading code/sequence with smallest length, section 0176-0177, 0216), of the one or more spreading sequences is shorter in length then the scrambling sequence (section 0218, 0220-spreading code with the smallest lengths, spreading code/index value in the range of 0 to (y-1), section 0102- length of 1 in relation to the scrambled sequence).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for applying cell-specific symbol-level cyclic shift hopping as taught by Luo into the method and device for applying spreading sequences based 


	Regarding claim 37 (Currently Amended), WU et al (US 2020/0351883 A1, Foreign Priority: Jan. 24, 2018) discloses a non-transitory computer-readable medium storing one or more instructions (see, methods, device and apparatus which may be implemented using hardware or software or combination of hardware and software, a memory coupled to a processor, the processor executes program instructions stored in the memory, section 0017-0018, 0211) for wireless communication (fig. 1 to fig. 10, UE/Terminal which performs communications with network device/gNB/eNB, the UE  scrambles to be sent data based on a scrambling sequences, section 0055-0059), the one or more instructions (see, methods, device and apparatus which may be implemented using hardware or software or combination of hardware  and software, a memory coupled to a processor, the processor executes program instructions stored in the memory, section 0017-0018) comprising: one or more instructions that, when executed by one or more processors (see, methods, device and apparatus which may be implemented using hardware or software or combination of hardware  and software, a memory coupled to a processor, the processor executes program instructions stored in the memory, section 0017-0018)  of a wireless communication device (fig. 1, fig. 16 to fig. 17, UE/Terminal device which can a transmit device or receiving end device, section 0055-0059), cause the one or more processors to: apply one or more spreading sequences (see, extended sequences  in terms of DFT-s-OFDM as the spreading sequences since there is spreading function if the waveform is DFT-s_OFDM, section 0027-0028, section 0009-0010, 0014, see, scrambled data sequences from the data-to-be sent, section 0064-0068) to a set of modulation  (see, the scrambling sequences in relation to one or more complex symbols/modulation of the scramble bit to obtain the modulation symbols, section 0064-0068);  apply a scrambling sequence to the spread modulation symbols to generate a set of scrambled symbols (see, sending of the waveform in relation to the scrambled data which  is made up of scrambled symbols, section 0185-0187, 0088-0100,  the modulation symbols are derived from the scrambled data/bit resulting in the scrambled output symbols, section 064-0068, 0018, 0073-see, discrete Fourier Transform Spreading orthogonal frequency division multiplexing waveform , which means spreading of the symbols is taught);  and transmit a waveform (fig. 16, see, transceiver/communication module that is configured to send the scramble output data/the waveform used to send the scrambled output data, section 0179-0185, 0188-0190) based at least in part on the set of scrambled symbols (see, sending of the waveform in relation to the scrambled data which  is made up of scrambled symbols, section 0185-0187, 0088-0100). 

	WU ‘883 discloses all the claim limitations but fails to explicitly teach: wherein a spreading sequence, of the one or more spreading sequences is shorter in length then the scrambling sequence.
	However, Choi et al (US 2021/0143948 A1, Foreign Priority of August 10, 2017) from a similar field of endeavor (see, applying spreading code to support terminal according to  frequency hopping, section 0018, 0083, section 0102-scramble sequence is spread using orthogonal code and spreading code with shortest/smallest spreading code, section 0103,  0176) discloses: wherein a spreading sequence (see, applying a spreading code/sequence with smallest length, section 0176-0177, 0216), of the one or more spreading sequences is shorter in length then the scrambling sequence (section 0218, 0220-spreading code with the smallest lengths, spreading code/index value in the range of 0 to (y-1), section 0102- length of 1 in relation to the scrambled sequence).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for applying cell-specific symbol-level cyclic shift hopping as taught by Luo into the method and device for applying spreading sequences based on the length as taught by CHOI ‘948 into the method and system for scrambling of data in which sends waveform using DFT-s-OFDM of WU ‘883..  The motivation would have been to provide efficient frequency hopping (section 0018).

	Regarding claim 38 (Currently Amended), WU ‘883 discloses an apparatus for wireless communication (fig. 1 to fig. 10, UE/Terminal which performs communications with network device/gNB/eNB, the UE  scrambles to be sent data based on a scrambling sequences, section 0055-0059, comprising: means for applying (fig. 16, determination module 1602 in combination with scrambling module 1604) one or more spreading sequences (see, scrambled data sequences from the data-to-be sent, section 0064-0068, see, extended sequences (DFT-s-OFDM as the spread sequence, section 0009, 010)) to a set of modulation symbols (see, the scrambling sequences in relation to one or more complex symbols/modulation of the scramble bit to obtain the modulation symbols, section 0064-0068) of a data set to generate spread modulation symbols (see, the modulation symbols are derived from the scrambled data/bit resulting in the scrambled output symbols, section 064-0068, 0018, 0073-see, discrete Fourier Transform Spreading orthogonal frequency division multiplexing waveform , which means spreading of the symbols is taught);  means for applying (fig. 16, determination module 1602 in combination with scrambling module 1604, section 0180, and the waveform in relation DFT-s-OFDM, that is spreading) a scrambling sequence (see, extended sequences  in terms of DFT-s-OFDM as the spreading sequences since there is spreading function if the waveform is DFT-s-OFDM, section 0027-0028, section 0009-0010, 0014, see, scrambled data sequences from the data-to-be sent, section 0064-0068) t to the spread modulation symbols (see, the modulation symbols are derived from the scrambled data/bit resulting in the scrambled output symbols, section 064-0068, 0018, 0073-see, discrete Fourier Transform Spreading orthogonal frequency division multiplexing waveform , which means spreading of the symbols is taught); to generate a set of scrambled symbols (fig. 7, see, extended set of sequences corresponding to modulated symbols, section 0094);  and means for transmitting (fig. 16, see, transceiver/communication module that is configured to send the scramble output data/the waveform used to send the scrambled output data, section 0179-0185, 0188-0190) a waveform based at least in part on the set of scrambled symbols (see, sending of the waveform in relation to the scrambled data which  is made up of scrambled symbols, section 0185-0187, 0088-0100). 

	WU ‘883 discloses all the claim limitations but fails to explicitly teach: wherein a spreading sequence, of the one or more spreading sequences is shorter in length then the scrambling sequence.

	However, Choi et al (US 2021/0143948 A1, Foreign Priority of August 10, 2017) from a similar field of endeavor (see, applying spreading code to support terminal according to  frequency hopping, section 0018, 0083, section 0102-scramble sequence is spread using orthogonal code and spreading code with shortest/smallest spreading code, section 0103,  0176, 0126-tansmirting of using waveform) discloses: wherein a spreading sequence (see, applying a spreading code/sequence with smallest length, section 0176-0177, 0216), of the one or more spreading sequences is shorter in length then the scrambling sequence (section 0218, 0220-spreading code with the smallest lengths, spreading code/index value in the range of 0 to (y-1), section 0102- length of 1 in relation to the scrambled sequence).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for applying cell-specific symbol-level cyclic shift hopping as taught by Luo into the method and device for applying spreading sequences based on the length as taught by CHOI ‘948 into the method and system for scrambling of data in which sends waveform using DFT-s-OFDM of WU ‘883..  The motivation would have been to provide efficient frequency hopping (section 0018).

	Regarding claims 2, 20, 39, WU ‘883 discloses the method of claim 1, wherein the scrambling sequence is based at least in part on the one or more spreading sequences (see, the extended sequences related to the scrambled sequences and modulated symbols, section 0088-0094, 0095-0097-waveform that is the DFT-s-OFDM waveform).
	
	 Regarding claims 3, 21, 40, WU ‘883 as modified by Choi ‘948 discloses the method of claim 1, wherein the one or more spreading sequences are applied using a hopping technique (Choi discloses frequency hopping to spread codes, section 0151-0174, 0186-0190+). 

	Regarding claims 4, 22, 41, WU ‘883 discloses the method of claim 1, wherein the one or more spreading sequences are linear spreading sequences (fig. 5, fig. 7, see, extended sequences  x1, x2 corresponding  to modulation symbols, section 0090, 0094).
 
Regarding claims 5, 23, 42, WU ‘883 discloses the method of claim 1, wherein the one or more spreading sequences are based at least in part on at least one of a Zadoff-Chu sequence, a Gold Sequence (section 00112-0116-Gold sequence), or an orthogonal cover code (section 0137-0139-sending waveform as the DFT-s-SOFDM waveform, the sequence may be Zadoff-Chu, section 0158). 
 
	Regarding claims 6, 24, 43, WU ‘883 discloses the method of claim 1, wherein the waveform is a cyclic prefix orthogonal frequency division multiplexing waveform (section 0137-0139-sending waveform as the DFT-s-SOFDM waveform, section 0073-cyclic prefix orthogonal frequency division multiplexing) and wherein the one or more spreading sequences are applied in a frequency domain (see, scrambled out data in terms of scrambling sequences in the frequency domain, section 0099, 0107-0113).
 
	Regarding claims 7, 25, 44, WU ‘883 discloses the method of claim 1, wherein the waveform is a discrete Fourier transform-spread-orthogonal frequency division multiplexing waveform (section 0137-0139-sending waveform as the DFT-s-SOFDM waveform, section 0073-cyclic prefix orthogonal frequency division multiplexing)  and wherein the one or more spreading sequences are applied in a time domain (see, extended sequences (DFT-s-OFDM it is an extended sequence (section 0009, 010) in the  time domain, the time domain does not increase the PAPR, section 0085, 0093-0103). 
	 
	Regarding claims 8, 26, 45, WU ‘883 discloses the method of claim 1, wherein the data set is associated with a data transmission (see, uplink data transmission in relation to sounding reference signal, wherein the sending waveform is determined based on the reference signal, section 0150-0151).

Regarding claims 9, 27, 47, WU ‘883 discloses the method of claim 1, wherein the data set is associated with a control transmission (see, sending of the waveform using RRC or higher-layer signaling (section 0144-0145) and  uplink data transmission determined on the waveform and reference signal, section 0150-0151,  0159-0160). 
 
	Regarding claims 10, 28, 47, WU ‘883 discloses the method of claim 1, wherein the data set is associated with at least one of: a demodulation reference signal, a positioning reference signal, or a sounding reference signal (see, uplink data transmission in relation to sounding reference signal, wherein the sending waveform is determined based on the reference signal, section 0150-0151).
 
	Regarding claims 12, 30, 49, WU ‘883 discloses the method of claim 1, wherein at least one of the one or more spreading sequences or the scrambling sequence (see, extended sequence in scrambling manner to low peak-to-average power ratio, section 0095) is configured to reduce a peak-to-average power ratio of the waveform (see, low peak-to-average power ratio in sending of DFT-S-OFDM waveform, section 0005-0006, 0084-0085).
 
	Regarding claims 13, 31, 50, WU ‘883 discloses the method of claim 1, wherein at least one of the one or more spreading sequences or the scrambling sequence is configured to reduce a peak-to-average power ratio (see, low peak-to-average power ratio in sending of DFT-S-OFDM waveform, section 0005-0006, 0084-0085) and inter-cell interference of the waveform (see, the scrambling sequence related to values used to reduce to the interferences of the UEs in different cells/interference between different cells, section 0117-0130, low PAPR in the sending waveform is DFT-s-OFDM waveform, section 0005, 0085, 0157).

	Regarding claims 14, 32, 51, WU ‘885 discloses the method of claim 1, wherein at least one of the one or more spreading sequences or the scrambling sequence is configured to reduce inter-cell interference of the waveform (see, the scrambling sequence related to values used to reduce to the interferences of the UEs in different cells/interference between different cells, section 0117-0130, low PAPR in the sending waveform is DFT-s-OFDM waveform, section 0005, 0085, 0157).
 
	Regarding claims 16, 34, 53, WU ‘885 discloses the method of claim 14, wherein the one or more spreading sequences are generated based at least in part on subset partitioning of a spreading codebook (see, the sending waveform determined based on preprocessing codebook, for the transmission waveform in term of DFT-s-OFDM waveform, the codebook is an extended sequence section 0008, 00010), 0013, 0019, fig.7, see, extended sequences corresponding to modulation sequences, section 0094-0095).
 
	Regarding claims 18, 36, 55 (Currently Amended), WU ‘885 discloses the method of claim 1, wherein the scrambling sequence is configured to reduce inter-cell interference of the waveform (see, the scrambling sequence related to values used to reduce to the interferences of the UEs in different cells/interference between different cells, section 0117-0130, low PAPR in the sending waveform is DFT-s-OFDM waveform, section 0005, 0085, 0157).

	
11.	Claims  15, 17,  33, 35, 52, 54 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2020/0351883 A1, Foreign Priority: Jan. 24, 2018) in view of  Choi et al (US  as applied to claims 1, 19, 38 above, and further in view of Luo et al (US 2012/0163159 A1).

	The combination of WU ‘883 and Choi ‘948 discloses all the claim limitations (Choi discloses applying spread codes and frequency hopping, section 0151-0160) but fails to explicitly teach:
	Regarding claims 15, 33, 52, the method of claim 14, wherein the one or more spreading sequences are applied using a cell-specific hopping pattern.

	Regarding claims 17, 35, 54, the method of claim 14, wherein the scrambling sequence is applied using at least one of cell-specific scrambling or symbol-level scrambling.

 	However, Luo ‘159 from a similar field of endeavor (see, reducing interference using cell-specific symbol level cyclic shift hopping, applying discrete Fourier Transform, section 0008-0010, 0056-0057  and 0038) discloses: 
	 Regarding claims 15, 33, 52, the method of claim 14, wherein the one or more spreading sequences (see, generated sequences with respect to cyclic shift hopping sequences being applied to cell-specific symbol-level, section 0006-0010, 0040-0042, 0037-0038, 0046, 0048-spreading sequence) are applied using a cell-specific hopping pattern (see, generated sequences with respect to cyclic shift hopping sequences being applied to cell-specific symbol-level, section 0006-0010, 0040-0042, 0037-0038, 0046, 0048-spreading sequence). 
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for applying cell-specific symbol-level cyclic shift hopping as taught by Luo into the combined method and system for scrambling of data in 

	Regarding claims 17, 35, 54, the method of claim 14, wherein the scrambling sequence is applied using at least one of cell-specific scrambling or symbol-level scrambling (see, Cell-Specific symbol-level cyclic shift hopping to the modulation symbols (i.e. scrambled to obtain the modulation symbols), section 0040-0042, noted: there are sequences related to the cyclic shift hopping, section 0043-0050). 

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for applying cell-specific symbol-level cyclic shift hopping as taught by Luo into the combined method and system for scrambling of data in which sends waveform using DFT-s-OFDM of WU ‘883 and Choi ‘948.  The motivation would have been to provide interference reduction as suggested in section 0038, 0057.

	
12.	Claims 11, 29, 48 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2020/0351883 A1, Foreign Priority: Jan. 24, 2018) in view of Choi et al (US 2021/0143948 A1, Foreign Priority of August 10, 2017) as applied to claims 1, 19, 38 above, and further in in view of Bala et al (US 2020/0396698 A1).

	The combination of WU ‘883 and Choi ‘948 discloses all the claim limitations but fails to explicitly teach: Regarding claims 11, 29, 48, the method of claim 1, wherein the waveform is associated with a multi-user multiple-input multiple-output communication. 
Bala et al (US 2020/0396698 A1) from a similar field of endeavor discloses: Regarding claims 11, 29, 48,  the method of claim 1, wherein the waveform is associated with a multi-user multiple-input multiple-output communication (see, DFT-s-OFDM waveform for transmission, including the WTRUs using different spread  sequences, section 0079, 0083, noted: the WTRU is configured to operate in MU-MIMO transmission mode, the WTRU spreads data streams using spread sequences, section  0085, 0095, 0096, 0106, 0111-the sequences uses DFT-s-OFDM waveform).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system of UL NOMA and DFT-s-OFDM as taught by Bala ‘698 into the combined method and system for scrambling of data in which sends waveform using DFT-s-OFDM of WU ‘883 and Choi ‘948.  The motivation would have been to provide interference reduction (section 0003).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571) 270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473